DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/667,812 filed on October 29, 2019 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-5, 8, 9, 11-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daniel et al. (WO 2019180715 A1).
In regard to claim 1, Daniel et al. discloses a method for managing a flight plan for at least one unmanned aerial vehicle (UAV), the method comprising:
obtaining, by a computing system, asset information indicating at least a location of at least one asset (see at least page 2 lines 13-25; page 5 lines 3-8, page 5 lines 18-24);
(see at least page 6 lines 3-9, page 6 lines 25-30);
obtaining, by the computing system, regulation information (see at least page 5 lines 25-29 and page 7 lines 22-24);
determining, by the computing system, based at least on the asset information, the UAV information, and the regulation information, an asset-inspection plan comprising a plurality of UAV route segments and respective UAV launch locations (see at least page 9 lines 13-15, page 12 lines 25-29); and
outputting, by the computing system, the asset-inspection plan (see at least page 9 lines 13-15, page 12 lines 25-29).

In regard to claim 2, Daniel et al. discloses wherein the asset-inspection plan is configured to reduce a cost associated with an asset inspection (see at least page 8 lines 6-17).

In regard to claim 3, Daniel et al. discloses wherein reducing the cost comprises reducing a travel distance between consecutive UAV launch locations (see at least page 8 lines 6-17).

In regard to claim 4, Daniel et al. discloses, wherein determining the asset-inspection plan comprises determining the asset-inspection plan based on map information comprising:

ground control points (GCPs);
buildings;
roads;
regions with no ground-crew access; or
radar towers (see at least page 5 lines 14-29).

In regard to claim 5, Daniel et al. discloses, wherein the regulation information comprises geographic coordinates corresponding to a regulated airspace (see at least page 5 lines 25-29).

In regard to claim 8, Daniel et al. discloses, wherein each launch location is configured so as to maintain a line-of-sight (LOS) between each launch location and the respective UAV route segment (see at least page 7 lines 16-24).

 	In regard to claim 9, Daniel et al. discloses, wherein the asset-inspection plan is further based on information comprising:
traffic;
weather events;
vegetation growth; or
an outdoor sporting event. (see at least page 12 lines 25-29).

As to claims 11-15, 18-20, they are system and process claims that recite substantially the same limitations as the corresponding method claims 1-5, 8 and 9.   As such, claims 11-15, 18-20 are rejected for substantially the same reasons given for the corresponding claims 1-5, 8, and 9 above and are incorporated herein.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 6, 7, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (WO 2019180715 A1) in view of Van Cruyningen (US 2018/0095478).
 	In regard to claims 6, 7, 10, 16 and 17, Daniel et al. meets the limitations of claims 1 and 11 but does not particularly disclose wherein the asset-inspection plan is further determined based on points of interest (POIs) comprising:
previously verified launch locations;
asset substation locations; or radio repeater locations; 
prompting a user to validate the asset- inspection plan; wherein the asset information further indicates a type of utility infrastructure.

previously verified launch locations;
asset substation locations; or radio repeater locations (see at least [0082], [0083], [0091]-[0095]);
prompting a user to validate the asset- inspection plan (see at least [0106], [0095]);
wherein the asset information further indicates a type of utility infrastructure (see at least [0065]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daniel et al. with the validation feature and type of assets of Van Cruyningen because such modification would allows close-in inspection with full coverage of a tower and lines.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Bauer et al. (US 2018/0002010) and Van Cruyningen (US 20160229533) define general state in the art and are relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661